DETAILED ACTION
Applicant has amended claims 1-20 in the filed amendment on 4/27/2022. Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot new ground of rejection.
Applicant argued that the combination of cited reference do not teach amended claims.  In response to Applicant argument, claims 1-20 are rejected under new ground.
Applicant argued that Behera does not teach limitations:
loading a first group of electronic records in a first time period in the electronic database; loading a second group of electronic records in a second time period in the electronic database; selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database.
Examiner respectfully disagrees.
Behera teaches limitations:
“loading a first group of electronic records in a first time period in the electronic database” as storing as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/4 in table 1 or a magnetic disk 44d of the print server 44. Each cycle involves the printout of 12,000 account statements on a given data of the month (fig. 2, table 1; col 10, lines 15-50; col. 1, lines 60-67). Cycle dale 1/4-2/4 is represented as a first time period. The magnetic disk 44d is represented a database;
 “loading a second group of electronic records in a second time period in the electronic database” as storing as loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1- 2/2 in a table or a magnetic disk 44d of the print server 44 (fig. 2, table 1; col. 1, lines 60-67; col 9, lines 15-67; col. 10, fines 15-50);
“selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database” as  moving as selecting images of the accounts from either the first group or the second group  per second from the disk 44.sub.d to the printer 46, 48 for printing ( col. 21, lines 22-30). The disk 44. Sub.d stores a first group of accounts: 1-1800 for cycle 1 and a second group of accounts for cycle 2 (fig. 7, col. 9, lines 15-67; col. 10, lines 15-30). The accounts that includes images from first and second groups (col. 6, lines 5-60).
In addition, Boothy teaches the claimed limitation:
 “for each of the selected electronic records, determining whether it was loaded into the electronic database during the first time period or the second time period” as for each record of the records, determining whether it was loaded into database during last sync date/time (fig. 7, col. 12, lines 35-55).
In particularly, FIG. 7 shows the medium synchronization database is able to perform answer queries based on specified criterion.  An example of such a criterion would be "changed records after Jan.  1, 1997" in response to which the database provides a list of records matching that criterion.  The difference between this embodiment and the embodiment described in reference to FIG. 6 is as follows.  The Translator, in step 1250, queries records that have date and time stamps that are prior to or at the same time as the date and time of the last synchronization.  The Translator determines these records to be unchanged.  The Translator also queries the database for records that have date and time stamps that are subsequent to the date and time stamp of the last synchronization.  Translator determines these records to be changed or added since the last synchronization (col. 12, lines 35-67) and “providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database” as providing a mark such as unchanged or deleted or changed or added as a specified designation based on synchronization date/time as the time period during which record was loaded in the database (figs. 6-7, col. 11, lines 25-67; col. 12, lines 1-60);
 “loading a second group of electronic records in the electronic database already loaded with the first group of electronic records” as once the history file is loaded into the Workspace, Control Module 2 instructs B_Translator 13 to load the B_database records (fig. 2, 5A, col. 6, lines 30-67);
“selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database that contains the first group and the second group of electronic records” as  a from synchronization scratch as select all records of the fast synchronization database are loaded into Workspace 16 and a history file is not used (col. 9, lines 10-20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “indicating that the selected electronic record is at least one of a specified group of designations consisting of: deleted, added, and a version of another electronic record” in claims 1, 11 and 16 is unclear whether “the electronic database” shows “indicating that the selected electronic record is at least one of a specified group of designations consisting of: deleted, added, and a version of another electronic record” or “a specified electronic designation” shows “indicating that the selected electronic record is at least one of a specified group of designations consisting of: deleted, added, and a version of another electronic record”.
The dependent claims of claims 1, 11, 16 are rejected under the same reason as discussed in claims 1, 11, 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		Claims 1, 2-3, 6-7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (or hereinafter “Chen”) (US 20080307011) in view of Behera (US 5187750) and Boothyby et al (or hereinafter “Boothy”) (US 6330568).
As to claim 1, Chen teaches a computer-implemented method of tracking electronic records in an electronic database in one or more electronic data storage servers (paragraphs 21-22, 41-42), the method comprising:
“loading a first group of electronic records in a first time period in the electronic database” as loading a first file of electronic records a first group of electronic records in a run time in an information warehouse as the electronic database (tables 1-3, paragraphs 20-22, 27, 32, 41).  The run time is not a first time period;
“loading a second group of electronic records in a second time period in the electronic database already loaded with the first group of electronic records” as loading a second file of electronic records in a run time as a second time period in an information warehouse as the electronic database (tables 1-3, paragraphs 20-22,27, 32, 41).  The run time is a second time period;
“selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database that contains the first group and the second group of electronic records” as modifying as selecting RecA of the one or more records from a.xml file as the first group in the warehouse that contains files as groups (paragraphs 32-33);
for each of the selected electronic records, providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database indicating that the selected electronic record is at least one of a specified group of designations consisting of: deleted, added, and a version of another electronic record as shown in table 3, for each record of the selected records, providing with a value e.g., record A having value 0 indicating inserted as a specified electronic designation based on running time (paragraphs 21-22) during which the record A was loaded into the  information warehouse (paragraphs 31-32) indicating  that the selected record is inserted record of a specified group of designations consisting of: deleted, inserted and version of another record  e.g., record C in table 3 is set to 2 indicating record 3 is a version of a.xml fie (tables 3-5, paragraphs 33-34, 37, 41).  The running time is not the time period;
In particularly, to support record deletions in this (first) variation of versioning, one more column, "Deletion Flag", may be added to the DB table as shown in Tables 3 and 4. The deletion flag may be used to indicate if a record has been deleted or not. By default when the records are inserted into the DB tables, the deletion flag may be set to be 0 (false). If a record is deleted from the source file, the deletion flag for that record may be set to 1 (true). For instance, following the earlier example (see Table 4), if source file a.xml is changed again after version 3 and the changes include both removal of RecA and addition of another record RecD, then the version number for a.xml may be updated to 4, and the DB table may be updated so that it appears as in Table 5 (paragraph 34).
Chen does not explicitly teach limitation:
a first time period; a second time period; the time period;
for each of the selected electronic records, determining whether it was loaded into the electronic database during the first time period or the second time period.
Behera teaches claimed limitations:
a first time period; a second time period; the time period (as cycle date or a period of 30 days or monthly period: col. 7, lines 1-10; table 1: col 10, lines 15-50);
“electronic records” as electronic images (col. 1, lines 60-67);
“electronic database” as disk 44d (fig. 2);
“loading a first group of electronic records in a first time period in the electronic database” as storing as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/4 in table 1 or a magnetic disk 44d of the print server 44. Each cycle involves the printout of 12,000 account statements on a given data of the month (fig. 2, table 1; col 10, lines 15-50; col. 1, lines 60-67). Cycle dale 1/4-2/4 is represented as a first time period. The magnetic disk 44d is represented a database;
 “loading a second group of electronic records in a second time period in the electronic database” as storing as loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1- 2/2 in a table or a magnetic disk 44d of the print server 44 (fig. 2, table 1; col. 1, lines 60-67; col 9, lines 15-67; col. 10, fines 15-50);
“selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database” as  moving as selecting images of the accounts from either the first group or the second group ( per second from the disk 44.sub.d to the printer 46, 48 for printing ( col. 21, lines 22-30). The disk 44. Sub.d stores a first group of accounts: 1-1800 for cycle 1 and a second group of accounts for cycle 2 (fig. 7, col. 9, lines 15-67; col. 10, lines 15-30). The accounts that includes images from first and second groups (col. 6, lines 5-60).
Behera and Chen disclose a method to loading data in a database.   These preferences are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Behera’s teaching to Chen’s system in order to quickly and easily retrieve image data regarding the documents which were placed into the system, and further to improve the speed and performance of the sorting process by making efficient use of image processing and uses optical disks as the archival storage media which can move data to magnetic buffer/disks for rapidly transferring to a subsystem.
Boothy teaches the claimed limitation:
 “for each of the selected electronic records, determining whether it was loaded into the electronic database during the first time period or the second time period” as for each record of the records, determining whether it was loaded into database during last sync date/time (fig. 7, col. 12, lines 35-55).
In particularly, FIG. 7 shows the medium synchronization database is able to perform answer queries based on specified criterion.  An example of such a criterion would be "changed records after Jan.  1, 1997" in response to which the database provides a list of records matching that criterion.  The difference between this embodiment and the embodiment described in reference to FIG. 6 is as follows.  The Translator, in step 1250, queries records that have date and time stamps that are prior to or at the same time as the date and time of the last synchronization.  The Translator determines these records to be unchanged.  The Translator also queries the database for records that have date and time stamps that are subsequent to the date and time stamp of the last synchronization.  Translator determines these records to be changed or added since the last synchronization (col. 12, lines 35-67) and “providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database” as providing a mark such as unchanged or deleted or changed or added as a specified designation based on synchronization date/time as the time period during which record was loaded in the database (figs. 6-7, col. 11, lines 25-67; col. 12, lines 1-60) “indicating that the selected electronic record is at least one of a specified group of designations consisting of: deleted, added, and a version of another electronic record” as all records supplied as fast synchronization inputs have a special hidden field or flag called D for deleted, A for added and C for changed (fig. 7, col. 9, lines 35-67; col. 12, lines 35-67; col. 9, lines 35-67).  C for changed is not a version of another electronic record;
 “loading a second group of electronic records in the electronic database already loaded with the first group of electronic records” as once the history file is loaded into the Workspace, Control Module 2 instructs B_Translator 13 to load the B_database records (fig. 2, 5A, col. 6, lines 30-67);
“selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database that contains the first group and the second group of electronic records” as  from synchronization, scratch as select all records of the fast synchronization database are loaded into Workspace 16 that contains records of the fast synchronization database and records of history files (figs. 2, 5A, col. 9, lines 10-20).
Chen and Boothy disclose a method to loading data in a database.   These preferences are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching to Chen’s system in order to synchronize incompatible databases and solving some of the problems arising from incompatibility of databases, to speed up the synchronization process by retrieving only those records which have been changed or added since a previous synchronization, to keep track of whether the records of the first database have been added or changed since a previous synchronization may be database generated data, stored in the records of the first database, and further to reduce the time required to synchronize the databases, especially where the data transfer link between the two computers which store the databases is slow. 

	As to claims 2, 12, 17, Behera, Chen and Boothy teach the claimed limitations:
“the loading a first group of electronic records in the electronic database includes for each electronic record of the first group of electronic records, providing an electronic time identifier that indicates when the each electronic record of the first group of electronic records was loaded in the electronic database” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 in a magnetic disk 44d of the print server 44.  Each cycle involves the printout of 18,000 account statements on a given data of the month, identifying time identifier e.g., on February 1, the system prints out 18,000 statements (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50; col. 4, lines 10-40; Boothy: col. 12, lines 35-67; Chen: paragraphs 21-22);
	“the loading a second group of electronic records in the electronic database includes for each electronic record of the second group of electronic records, providing an 238186.aml.docelectronic time identifier that indicates when the each electronic record of the second group of electronic records was loaded in the electronic database” as loading second cycle group of accounts: 18,001-36, 000 in a cycle date 1/2-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50; Chen: paragraphs 21-22), identifying time identifier for statements e.g., on February 2, the system prints out 36,000 statements (Behera: col. 9, lines 1-30; col. 4, lines 10-40; Boothy: col. 12, lines 35-67);
“the determining whether the each selected electronic record was loaded into the electronic database during the first time period or the second time period includes using the provided electronic time identifier that indicates when the each electronic record was loaded in the electronic database to determine whether the each selected electronic record was loaded into the electronic database during the first time period or the second time period” as the determining whether the each record was loaded into the database during the sync date/time as first time period or the second time period includes using date and time stamp of record as the identified time when the each record was loaded in the database to determine whether the each selected record was loaded into the database during the sync date/time as the first time period or the second time period (Boothy: col. 12, lines 35-67; Behera: col. 4, lines 10-40; Chen: paragraphs 21-22, 31-32).	
	As to claims 3, 13,18,  Behera, Chen and Boothy teach the claimed limitations “wherein each of the first and second time periods has a start time and an end time; the loading a first group of electronic records in the electronic database includes storing the start time and the end time of the first time period in  an electronic metadata table; and the loading a second group of electronic records in the electronic database includes storing the start time and the end time of the second time period in the electronic metadata table” as first cycle data 1/1-2/1 as first time period has a 1/1 start time and 2/1 end time, second cycle date 1/2-2/2 as the second time period has a ½ start time and  2/2 end time, loading groups of accounts in the jukebox 50j as database including storing cycle dates, each cycle date of cycle dates has start time and end time e.g., 1/1-2/1, 1/2-2/2 in table I as metadata table (Behera: col. 8, lines 55-67; col. 9, lines 1-20; Boothy: col. 12, lines 35-67; Chen: paragraphs 21-22, 31-32).   
As to claims 6, 14,19, Behera, Chen and Boothy teach the claimed limitation each electronic record of the first group of electronic records has an associated identification; and each electronic record of the second group of electronic records has an associated identification” as each record of history file as the first group of records has an associated unique identification; and each record of database as the second group of records has an associated unique identification (Boothy: col. 2, lines 40-67; col. 7, lines 1-40; Behera: col. 4, lines 10-40; Chen: paragraphs 21-22, 31-32).  
As to claims 7,15, 20, Behera, Chen and Boothy teach the claimed limitation “wherein the providing the each electronic record with a specified electronic designation based at least in part on the time periods during which the each electronic record was loaded in the electronic database includes providing the each electronic record with  the specified electronic designation based on the time period during which the each electronic record was loaded into the electronic database and the associated identification of the each electronic record” as providing each record of each cycle of account range 1-18,000 with statement print date as specified designation e.g., 2/1 based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50; col. 4, lines 10-40) and providing a mark such as deleted or added as a specified designation based on synchronization date/time as the time period during which record was loaded in the database (Boothy: figs. 6-7, col. 11, lines 25-67; col. 12, lines 1-60; Chen: paragraphs 21-22, 31-32).

Claims 11, 16 have the same claimed limitation as claim 1; thus claims 11 and 16 are rejected under the same reason as discussed in claim 1.  In addition, Chen teaches a system of tracking electronic records in an electronic database in one or more electronic data storage servers, the system comprising: or one or more processors; and a memory coupled to the one or more processors; said one or more processors configured for; or a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (a processor and memory coupled to the processor, said one or more processors configured for:  paragraphs 21-22, 40-41).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Behera and  Boothy and further in view of Rosen et al (or hereinafter “Rosen”) (US 20170109391). 
As to claim 4, Chen, Behera and Boothy teach the claimed limitations: “the selecting one or more of the electronic records from either of the first group or the second group of electronic records in the electronic database includes selecting one or more electronic records of the second group of electronic records” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 and loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, col. 1, lines 59-67; table 1 col. 9, lines 15-67; col. 10, lines 15-50; Chen: paragraphs 21-22, 31-32);
“ the using the provided electronic time identifier that indicates when the each electronic record was loaded in the electronic database to determine whether the each electronic record was loaded into the electronic database during the first time period or the second time period includes for each of the selected electronic records of the second group of electronic records” as providing a mark such as deleted or added as a specified designation based on synchronization date/time as the time period during which record was loaded in the database (Boothy: figs. 6-7, col. 11, lines 25-67; col. 12, lines 1-60; Behera: col. 4, lines 10-40; Chen: paragraphs 21-22, 31-32).
Chen does not explicitly teach the claimed limitations:
 comparing the electronic time identifier that indicates when said each electronic record was loaded in the electronic database to the start and end times of the second time period; and the providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database includes providing the each of the selected electronic records of the second group of electronic records with one of  the specified group of designations based on the comparison.  
Boothy teaches providing each record with specified designation e.g., a record marked as an added, deletion or change based on the last sync date/time as time period during each record was loaded into database includes providing each record of records of groups of designations e.g., added, deletion and change (fig. 7, col. 12, lines 35-55) and based on comparison (col. 2, lines 30-67; col. 7, lines 10-40).
Rosen teaches comparing the time when said each record was loaded in the database to the start and end times of the second time period (paragraph 228).
In particularly,  time data (e.g., timestamp) associated with the content item is compared to one or more time periods in scheduling information.  This comparison may be performed by scheduling module 340 in response to a request that comprises the time data, or may be performed by metadata-injection include 300 after receiving scheduling information from scheduling module 340.  In either case, the comparison may comprise comparing a timestamp associated with the content item (T.sub.a) to a time range associated with one or more events in the scheduling information.  For example, the time range may comprise a start timestamp (T.sub.s), an end timestamp (T.sub.e), or both a start and end timestamp (paragraph 228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching and Rosen’s teaching to Chen’s system in order to  facilitate the subsequent organization, sorting, and searching of the content items, thereby improving a user's experience of those content items and further to provide improved searching capabilities for content items by supporting that client application may search the stored metadata based on the query and return one or more content items associated with matching metadata.
As to  claim 5, Behera, Boothy and Rosen teach the claimed limitation “P201911613US0116wherein: the selecting one or more of the electronic records from either one of the first group or the second group of electronic records in the electronic database includes selecting one or more electronic records of the first group of electronic records the using the provided electronic time identifier that indicates when the each electronic record was loaded in the electronic database to determine whether the each electronic record was loaded into the electronic database during the first time period or the second time period includes for each of the selected electronic records of the first group of electronic records, comparing the electronic time identifier that indicates when said each electronic record was loaded in the electronic database to the start and end times of the first time period; and the providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database includes providing the each of the selected electronic records of the first group of electronic records with one of the specified group of designations based on the comparison” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 and loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50; Chen: paragraphs 21-22).  providing each record with specified designation e.g., a record marked as an added, deletion or change based on the last sync date/time as time period during each record was loaded into database includes providing each record of records of groups of designations e.g., added, deletion and change (Boothy: fig. 7, col. 12, lines 35-55; Chen: paragraphs 21-22) and based on comparison (Boothy: col. 2, lines 30-67; col. 7, lines 10-40).  Comparing the time when said each record was loaded in the database to the start and end times of the second time period (Rosen: paragraph 228).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Behera and  Boothy and further in view of  Jones (US 20210224230).
As to claim 8, Behera, Chen and Boothy teach the claimed limitation ” wherein the providing the each electronic record with a specified electronic designation based at least in part on the time 438186.aml.docperiod during which the each electronic record was loaded into the electronic database includes, when one electronic record of the second group of electronic records has a same associated identification as one electronic record of the first group of electronic records, designating said one electronic record of the first group of electronic records as deleted” as transferring as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, col. 1, lines 59-67; table 1 col. 9, lines 15-67; col. 10, lines 15-50; Chen: paragraphs 21-22) includes transferring the check image binary data to the print server 44 via archive server 30 (Behera: col. 9, lines 43-67; Chen: paragraphs 35) that is not when one record of the second group of records has a same associated identification as one record of the first group of records, designating said one record of the first group of records as deleted. 
Chen does not explicitly teach the claimed limitation “when one electronic record of the second group of electronic records has a same associated identification as one electronic record of the first group of electronic records, designating said one electronic record of the first group of electronic records as deleted”. 
However, Chen teaches the table 5 indicating that the selected record is deleted record of a specified group of designations consisting of: deleted, inserted and version of another record (paragraphs 33-34, 37, 41).  Jones teaches if the version identifier of a file previously received from the file server matches the version identifier of a file corresponding to current version of the file, respond to the request to the client computer by storing a new version of the file received from the client computer, assigning a new version identifier to the stored new version of the file (paragraph 78).  The assigning a new version identifier to the stored new version of the file is not designating said one record of the first group of records as deleted.  Boothy teaches synchronizer 15 compares the unique IDs of the records in these two lists with the unique IDs in the history file (step 1213).  Based on the comparison, synchronizer 15 determines which records in the history file are no longer present in the database.  Synchronizer 15 determines that these records have been deleted and sets the hidden field value for these records as `D` (step 1214).  The synchronizer also compares the unique IDs changed records to the unique IDs of the records of the history file (step 1215).  The Synchronizer determines that those unique IDs which are not present in the history file belong to newly added records (step 1216).  In that case, synchronizer 15 changes the value stored in the hidden filed value to `A` to indicate that the record was newly added (col. 11, lines 60-67; col. 12, lines 1-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching, Jones’s teaching to Chen’s system in order to permit users to access old versions of a file, for example to view changes or to revert to a previous version when unwanted changes are accidentally saved and further to allow the client to upload and overwrite the file and it will then return a new etag to the client to represent this newest state of the file. 
As to claim 9, Behera, Chen and Booth the claimed limitation “wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, for each record of the second group of records that has an associated identification different than the associated identifiers of the first group of records, designating said each record of the second group of records as an addition” as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, table 1; col. 1, lines 59-67;  col. 9, lines 15-67; col. 10, lines 15-50; Chen: paragraphs 21-22) includes transferring the check image binary data to the print server 44 via archive server 30 (Behera: col. 9, lines 43-67).  The records whose unique IDs do not match the unique IDs of the history file records are new records and synchronizer 15 marks them specifically as added records (Boothy: col. 11, lines 5-20).  The table 5 indicating that the selected record is deleted record of a specified group of designations consisting of: deleted, inserted and version of another record (Chen: paragraphs 33-34, 37, 41).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Behera and Boothy and further in view of Jones (US 20210224230) and Boothy et al or hereinafter “Boothy64”) (US 20020049764).
As to claim 10, Behera, Chen and Boothy teach the claimed limitation “wherein the providing the each electronic record with a specified electronic designation based at least in part on the time period during which the each electronic record was loaded into the electronic database includes, when one electronic record of the second group of electronic records has a same associated identification as one electronic record of the first group of electronic records and given conditions are met, designating said one electronic record of the second group of electronic records as a version of the one electronic record of the first group of electronic records” as transferring as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50) includes transferring the check image binary data to the print server 44 via archive server 30 (Behera: col. 9, lines 43-67; Chen: paragraphs 21-22, 31-32) that is not when one record of the second group of records has a same associated identification as one record of the first group of records and given conditions are met, designating said one record of the second group of records as a version of the one record of the first group of records.
Chen does not explicitly teach the claimed limitation: 
when one electronic record of the second group of electronic records has a same associated identification as one electronic record of the first group of electronic records and given conditions are met, designating said one electronic record of the second group of electronic records as a version of the one electronic record of the first group of electronic records. 
Boothy64 teaches one file of  files in computer 30 has same name as one file of of files in remote computer 22 (fig. 2) and date and time stamp of host space match the one in the host history files, determining that two history files correspond to one another (fig. 5, paragraphs 59, 61-63).  The name is represented as a same associated identification.  The date and time stamp are represented as conditions. The determining that two history files correspond to one another. Jones teaches the file server compares the received etag with its own saved current version of the file (step 306).  If the versions match, it stores the changed file as the newest version (step 308), assigns the newest version a new etag (step 310), sends the client a confirmation that the file has been changed with the new etag (step 312), and the process ends (paragraph 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy64’s teaching and Jones’s teaching to Chen’s system in order to transmit data from one storage to another storage, using a content based code, that requires less bandwidth for being transmitted and nonetheless identifies a record, results in a slow data transfer links being used more efficiently and further decrease time for loading data from one location to another location.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169